

114 S539 IS: Medicare Access to Rehabilitation Services Act of 2015
U.S. Senate
2015-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 539IN THE SENATE OF THE UNITED STATESFebruary 24, 2015Mr. Cardin (for himself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to repeal the Medicare outpatient rehabilitation
			 therapy caps.
	
 1.Short titleThis Act may be cited as the Medicare Access to Rehabilitation Services Act of 2015.
		2.Outpatient therapy cap
 repealSection 1833 of the Social Security Act (42 U.S.C. 1395(l)) is amended by striking subsection (g).